Department or the Judiciary,
Honolulu, H. I., March 28, 1898.
To the Cabinet oe the. Republic oe Hawaii,
Sirs: — We the Justices of the Supreme Court have had the honor of receiving the following letter from you requesting our opinion upon the question of law therein contained as follows:
“Statement of Facts.
“A special election of a Senator to fill the vacancy caused by Senator Horner’s death is necessary.
• “The Constitution provides (Article 54, Section 1) that Senators elected at the first election under the Constitution ‘shall hold office until the general election held in the year 1899.’
“The first regular election was held in 1894.
“The second regular* election was held in 1897, which was an election for Representatives only.
“The Constitution provides (Article 77, Section 5) that ‘at any intermediate special election the Register of Voters used at the last preceding general election shall be used without change;’ and (Article 77, Section 6) that ‘no name shall be placed upon the register of voters for either Senators or Representatives 'except upon the personal appearance of the applicant before the Board of Registration at an advertised public meeting of the Board.
“The last personal appearance of voters for Senators, as such, before the Board of Registration, was previous to the election of 1894, which was an election of both Senators and Representatives.
*371“The last regular election was the election of 1897, and was for Representatives only. If the Register of Voters used at such election must be used at this special election, there can be no election, as voters for Senators were not registered upon it.
“The Question of Law.
. “Can the Constitution be construed from Sections 5 and 6 of Article 77, and the context, to mean that the Register of Voters for Senators ‘used at the last preceding general election’ for Senators and Representatives, to wit, the election of the year 1894, is the one to be used in this special election for a Senator without change?”
Opinion.
We are of opinion that the Register of Voters to be used at the special election for Senator to fill the vacancy occasioned by the death of Senator Homer must be that used at the last election of Senators, to wit, the Register of Voters for Senators used at the general election of 1894. We construe Section 5 of Article 77 of the Constitution to refer to the Register of Voters used at the last preceding general election for members of the house in question, that is, to the Register of Voters applicable. Any other construction would lead to absurdities and would render other parts of the Constitution nugatory until the general election of 1899.
Very respectfully,
A. F. Judd.
W. F. Freak.
W. Austin Whiting.
Justices of the Supreme Court.